COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      Wade Harrell Thomson v. The State of Texas

Appellate case number:    01-20-00434-CR

Trial court case number: 18072 CT I - X

Trial court:              12th District Court of Grimes County

        On September 17, 2020, this appeal was abated and remanded to the trial court to hold an
evidentiary hearing and rule on appellant’s motion for new trial. A supplemental record has been
filed with our Court demonstrating that the hearing was held and the trial court denied the motion
for new trial. Accordingly, we reinstate this appeal on the Court’s active docket and grant
appellant’s motion to extend the deadline for filing his brief to April 7, 2021.
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau____________________________________
                                Acting individually


Date: __March 11, 2021___